 B 2100A (Form 2100A) (12/15)


                         UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ALABAMA
  In re YVONNE DECARLO JOHNSON                                                 Case No. 20-01344



                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
 than for security, of the claim referenced in this evidence and notice.



  Quantum3 Group LLC as agent for Sadino Funding LLC                            PENTAGON FEDERAL CREDIT UNION
  Name of Transferee                                                            Name of Transferor

  Name and Address where notices to                                             Court Claim # (if known): 9
  transferee should be sent:                                                    Amount of Claim: 791.62
  Quantum3 Group LLC as agent for                                               Date Claim Filed: 06/03/2020
  Sadino Funding LLC
  PO Box 788
  Kirkland, WA 98083-0788
  Phone: (425) 242-7100                                                         Phone:

  Last Four Digits of Acct #: 0749                                              Last Four Digits of Acct #: 0749

  Name and Address where transferee
  payments should be sent (if different from
  above):




 Phone:
 Last Four Digits of Acct #:

 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.


  By: /s/ Steven Finh                                                            Date: 10/01/2020
  Transferee/Transferee’s Agent



 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case 20-01344-DSC13                    Doc 34       Filed 10/02/20 Entered 10/02/20 09:19:36                                         Desc Main
                                                   Document     Page 1 of 1
